Citation Nr: 0026725	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the service connected 
residuals of an injury of the patella of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from February to March 1966 
and from December 1966 to October 1968.

This appeal arises from a February 1994 rating decision of 
the St. Louis, Missouri Regional Office (RO).  The case was 
remanded from the Board to the RO in June 1997 and in June 
1999 for additional development of the evidence.  By rating 
decision in March 2000, service connection for low back 
disability was granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Residuals of an injury to the patella of the right knee 
is manifested by slight impairment, but no more, in the form 
of lateral instability.

3.  Right knee disability is also manifested by x-ray 
evidence of arthritis with complaints of pain with movement; 
clinical findings do not demonstrate a compensable level of 
disability due to limitation of motion of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected residuals of an injury 
of the patella of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Code 5257 (1999).

2.  The criteria for the assignment of a 10 percent rating 
for arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.40, 4.45, 4.59 Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records show that the veteran injured his 
right knee.  In February 1967, a modified Goldthwait 
procedure was performed for a dislocated right patella.  

By rating decision in November 1975, service connection was 
awarded for residuals of an injury to the right patella and a 
noncompensable evaluation was assigned under Diagnostic Code 
(DC) 5257.

In October 1993, the veteran filed an increased rating claim 
for right knee disability.  He complained of an inability to 
put any pressure on the knee when standing or running without 
causing severe pain.  He was unable to fully extend the knee 
or completely bend it.  He was unable to walk up or down 
stairs as the knee had collapsed under him causing him to 
injure himself.  

An October 1993 statement from T. J. Glenn, M.D., indicates 
that the veteran's right knee would periodically give out.  
He experienced numbness of the right leg from the knee down 
and he experienced muscle spasms of the right thigh area.  
The clinical impressions included subjective right leg 
weakness, giving way with intermittent numbness and decreased 
strength due to surgery.  

A February 1994 VA outpatient notation shows that there was 
no meniscal click, effusion or ligament instability of the 
right knee.  Range of motion was from 0 to 140 degrees.  In 
March, the veteran reported episodes of anterior right knee 
pain with swelling.  

On VA orthopedic examination in October 1996, range of motion 
of the right knee was from 0 to 104 degrees which the 
examiner noted as being normal.  Pain had increased over the 
knee cap and the knee and lower extremity were numb at times.  
There was no swelling, deformity, impairment, instability, 
malunion or non-union with loose motion of the right knee.  
Right knee x-rays showed slight osteoarthritic changes.  The 
diagnosis was osteoarthritis of the right knee and patella 
with full range of motion.

On VA orthopedic examination in December 1997, it was noted 
that since the inservice injury and surgery, there had been 
repeated episodes where the right knee would give way causing 
knee pain, swelling, weakness and twisting of the lower back.  
On examination, there was no swelling or deformity except for 
well healed surgical scar about the patella.  There was no 
other impairment such as subluxation or lateral instability.  
Range of motion was from 0 to 120 degrees.  During the 
examination, there was no evidence of weakened movement 
against varying resistance.  There also was no evidence of 
excess fatigability with use or incoordination.  There was 
some pain with extreme flexion to 120 degrees.  The diagnoses 
were status post fascioplasty of the right knee and chronic 
right knee instability more likely than not due to 
degenerative meniscus.  It was noted that the examiner was 
unable to determine whether there would be additional limits 
on functional activity during a flare-up unless the examiner 
was there to examine the veteran when he flared.  

By rating action in November 1998, a 10 percent evaluation 
was assigned for right knee disability for slight limitation 
of motion effective from the date of the increased rating 
claim in October 1993.

On VA orthopedic examination in October 1999, the veteran 
currently did not use a brace although he had in years past.  
There was no subluxation but there was giving way of the knee 
on occasion.  In the past year, two major episodes of giving 
way had occurred.  He complained of discomfort about the 
right knee and frequent swelling.  There had been no further 
discussion of reconstructive surgery for the right knee 
according to the veteran.  Range of motion was good from 
approximately 0 to 140 degrees.  Muscle tone was marginal but 
compatible with the contralateral limb.  Tracking appeared to 
be normal.  There was mild to moderate patellofemoral 
grating.  There was a vague synovitis about the knee with a 
small amount of effusion.  


II.  Analysis

Service connection is in effect for residuals of an injury of 
the patella of the right knee, evaluated as 10 percent 
disabling under DC 5257 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.

With regard to this claim, the Board finds the veteran's 
claim for increased compensation benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board is also satisfied that all relevant facts have been 
properly developed.  The veteran has undergone VA 
examinations and VA outpatient treatment records have been 
obtained.  Thus, the record is complete and the Board finds 
that there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594. 38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The applicable DC's for the evaluation of the service-
connected right knee are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°..........................................................
....... 50  
In flexion between 10° and 
20°..........................................................
....... 40  Favorable angle in full extension, or in slight 
flexion between  0° and 
10°..........................................................
....................... 30

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes  of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5259, symptoms due to removal of semilunar cartilage 
of either knee warrants a 10 percent evaluation.

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(1999).

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  Section 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology.  

The Board will first address whether an increased rating is 
warranted for impairment due to instability of the service 
connected right knee.  This disability has been rated as 10 
percent disabling under DC 5257 for slight impairment of the 
knee due to lateral instability.  As part of the October 1993 
claim, the veteran contended that the right knee would 
collapse under him.  On VA examination in October 1999, 
episodic giving way with only 2 major episodes in the last 
year was reported.  At times, the medical record shows that 
the veteran has worn a knee brace; however, at the time of 
the October 1999 VA examination, the veteran was not wearing 
a knee brace.  Moreover, the VA examiner noted in October 
1999 that the issue of reconstructive surgery (as might be 
expected if there was more than slight instability), had not 
been discussed with the veteran.  In view of this evidence, 
the Board finds that the preponderance of the evidence of 
record is against the assignment of a rating in excess of the 
current 10 percent evaluation under DC 5257 for slight 
impairment of the right knee due to lateral instability.   

Under applicable criteria, traumatic arthritis, substantiated 
by X-ray findings, is rated as degenerative arthritis.  DC 
5010.  X-rays findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5003.   

Slight arthritis of the right knee was demonstrated on VA x-
rays in October 1996.  It was held in VAOPGCPREC 9-98 that 
for a knee disability rated under DC 5257 (as is the case 
here), a separate rating for arthritis based on x-ray 
findings and limitation of motion is warranted for evidence 
of limitation of motion under DC's 5260 or 5261.  Likewise, a 
compensable evaluation could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In this case, at 
no time to include VA examinations in October 1996, December 
1997 and October 1999 have clinical finding supported the 
assignment of a compensable evaluation for limitation of 
motion under either DC 5250 or DC 5261.  

On the other hand, the veteran has consistently complained of 
pain of the right knee which has been documented on motion 
testing of the knee during VA examination.  The veteran is 
thereby entitled to at least the minimum compensable 
evaluation for the right knee for pain on movement due to 
arthritis.  Accordingly, a separate 10 percent evaluation, 
but no more, is warranted for painful movement of the right 
knee with arthritis.  As provided above, limitation of motion 
findings for the right knee fall far short of what would be 
necessary for a 10 percent evaluation, much less a 20 percent 
evaluation, under DC's 5260 or 5261.  Moreover, it has not 
been contended by the veteran nor does the medical evidence 
of record show the presence of favorable ankylosis of the 
right knee so as to warrant a higher evaluation under DC 
5256.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the grant of a separate award of service 
connection herein for arthritis qualifies as an initial grant 
of service connection, the Board will consider whether staged 
ratings are appropriate for the service connected arthritis.  
At no time since the veteran filed this claim in October 
1993, however, has disability relating to arthritis warranted 
a disability rating in excess of 10 percent.  

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The VA examiner in December 1997 addressed the application of 
the holding in DeLuca to the veteran's disability.  The 
examiner found that there was no evidence of weakened 
movement, excess fatigability or incoordination on 
examination against varied resistance.  Moreover, the 
examiner noted that there would be no opportunity to assess 
the effects, if any, during periods of flare-ups of the right 
knee unless the examiner was there at such a time.  Thus, the 
examiner was unable to render an opinion as to any additional 
degree of loss of range of motion during flare-ups as this 
would require resorting to speculation.  Inasmuch as the VA 
examiner was not able to quantify the degree of additional 
range of motion loss without resorting to speculation, the 
Board is, likewise, unable to offer any such opinion as that 
would require a degree of medical expertise which the Board 
is not competent to offer.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, there is no basis for a higher 
evaluation under the Court's holding in DeLuca.  

Under applicable criteria, a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration (DC 7803); a 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
upon objective demonstration (DC 7804); and scars may be 
evaluated on the basis of any limitation of function of the 
body part involved (DC 7805).  In this case, right knee scars 
were described as well healed and the veteran has not 
complained of symptoms associated with the right knee scars.  
In short, there is no evidence of ulceration, poorly 
nourished scars, tender or painful scars, or that any scar 
limits the functioning of the right knee.  Therefore, a 
separation evaluation under DC's 7803, 7804 or 7805 is not 
warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected residuals of an injury of the patella of 
the right knee is denied. 

Entitlement to a 10 percent rating for arthritis of the right 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

